In a petition for rehearing respondents contend that there was an order for a peremptory writ of mandamus, dated on the 12th day of December, 1932, and filed on December 13, 1932, and a certified copy of the order accompanies the petition. This order, however, is not a judgment, and no peremptory writ of mandamus can be issued in this jurisdiction until after the entry of a judgment in the mandamus proceeding. The judgment was not entered until the 27th *Page 61 
day of December, and, as stated in the opinion, no peremptory writ could issue before that date.
The petition for rehearing is denied.
BIRDZELL, Ch. J., and NUESSLE, CHRISTIANSON and BURR, JJ., concur.